Case: 1:19-mj-08008-WHB Doc #:1 Filed: 11/18/19 1 of 2. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
)
Plaintiff, ) oy
219 Hu 80084
v. ) CASE tho. L a i
) Title 42, Section 1320d-6(a)(3),
FRANKLIN B. PRICE, J and (b)(1), United States Code
Defendant. )

 

COUNT |

The United States Attorney charges:

1. FRANKLIN B. PRICE was a medical doctor licensed by the State of Ohio
Medical Board on or about July 31, 1967. PRICE specialized in oncology.

2. On or about November 1, 2014, PRICE filed Articles of Organization with the
State of Ohio for Franklin B. Price, MD FACP, LLC. PRICE’s primary practice location was
6559 Wilson Mills Road, Suite #107, Mayfield, Ohio.

3. ‘PRICE operated as a health care provider, as defined by Title 42, United States

| Code, Section 1320d(3) and Title 45, Code of Federal Regulations, Section 160.103.

4. PRICE was a covered entity, as described in the Health Insurance Portability and

Accountability Act (“HIPAA”) privacy regulation, Title 42, United States Code, Section 1320d-

9(b)(3). The patient records maintained at PRICE’s office contained “individually identifiable
Case: 1:19-mj-08008-WHB Doc #: 1 Filed: 11/18/19 2 of 2. PagelD #: 2

health information,” and “protected health information,” as defined by Title 42, United States
Code, Section 1320d(6) and Title 45, Code of Federal Regulations, Section 160.103.

5. G.H. (known to the United States Attorney) was a pharmaceutical sales
representative employed by Avanir Pharmaceuticals, Inc. G.H. was responsible for marketing
the drug Nuedexta. G.H. was assigned to the Northern District of Ohio, Eastern Division, which
included PRICE’s practice.

6. In or around July 2015 through in or around July 2016, in the Northern District of
Ohio, Eastern Division, and elsewhere, Defendant FRANKLIN B. PRICE did knowingly and
without authorization, disclose and cause the disclosure of protected individually identifiable
health information relating to an individual that was maintained by a covered entity, as defined in
Title 45, Code of Federal Regulations, Section 160.13, to wit, PRICE disclosed and caused the
disclosure of patient records to G.H. (known to the United States Attorney but not charged
herein), and G.H. accessed patient records, containing protected individually identifiable health
information at the offices of PRICE, a covered entity, without authorization from the patient.

In violation of Title 42, United States Code, Sections 1320d-6(a)(3), and (b)(1).

JUSTIN E. HERDMAN
United States Attorney

ROBERT W. KERN
_ Chief, White Collar Crimes Unit

     
    

 
